DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims.  Therefore, the “rod support surface” recited in claim 9 (line 4), and the “joining channels” recited in claim 5 (line 2) and claim 6 (line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings fail to show “the rod support surface 738” as described in the specification Par.0072 on page 24.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Regarding Fig.8C, reference character “824” has been used to designate both the bumper portion [Specification Par.0082 on page 27 – corresponding to Fig.8C] and the side wall spacer portion [Specification Par.0082 on page 27 – corresponding to Fig.8C].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference characters “824” and “826” have both been used to designate the bumper portion [Specification Par.0082 on page 27 – corresponding to Fig.9C].  
Reference character “824” has been used to designate both the bumper portion [Specification Par.0082 on page 27 – corresponding to Fig.8C] and the side wall spacer portion [Specification Par.0082 on page 27 – corresponding to Fig.8C].  
Specification recites “an insulated support surface 822” in Par.0082 (page 27). It is unclear what is meant by this because the Specification fails to describe if the insulated support surface is made of insulating material or not. 
Appropriate correction is required.

Claim Objections
Claims 1, 9, 18, 20 are objected to because of the following informalities:
Claim 1 (line 6), claim 18 (line 1), claim 20 (line 2) recite the limitation “insulating material”. This should read “an insulating material” instead of “insulating material”.
Claim 9 recites the limitation “the first body portion” in lines 1-2, and “the second body portion” in line 3. Since “first body portion” and “second body portion” have not been recited previously in claims 1 or 3, these limitations should read “a first body portion” instead of “the first body portion”; and should read “a second body portion” instead of “the second body portion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1), and further in view of Hunter (U.S. Pub. No. 2017/0071036 A1).
Regarding claim 1, De Luca Fig.2 discloses an oven (oven, fig.5B; it is noted that fig.5B is an oven cavity including a wire mesh heater assembly disposed therein according to various embodiments, as indicated by Par.0022; therefore, oven cavity in fig.5B includes a mesh heater assembly 200 in Figs.2A-2B) comprising:
a cooking chamber (cooking chamber, see annotated fig.5B below) configured to receive a food product [it is noted that the limitation “configured to receive a food product” is intended use, and the cooking chamber in fig.5B is capable of receiving food product]; 
at least a pair of rack supports (a pair of rack supports as shown in annotated fig.2A) disposed at opposing sidewalls of the cooking chamber (it is noted that fig.5B is the oven cavity including the wire mesh heater assembly 200 in Fig.2A; therefore, when the wire mesh heater assembly Fig.2A is installed in fig.5B, the pair of rack supports disposes at opposing sidewalls of the cooking chamber, see annotated fig.5B); 
a rack (wire mesh heater 100, fig.2A) configured to support the food product responsive to placement of the rack on the rack supports (wire mesh heater 100 can support the food product responsive to placement of the wire mesh heater 100 on the rack supports when the mesh heater assembly 200 as shown in fig.2A is installed in oven cavity as shown in fig.5B);

    PNG
    media_image1.png
    484
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    627
    media_image2.png
    Greyscale

De Luca Fig.2 does not disclose:
a rack interface insulating assembly comprising insulating material providing a dielectric barrier between the rack and the rack supports; and 
a radio frequency (RF) heating system configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product, 
wherein the solid state electronic components include power amplifier electronics and control electronics configured to control operation of the power amplifier electronics.
De Luca Fig.7 teaches:
a rack interface insulating assembly (rack interface insulating assembly as shown in annotated fig.7 below) comprising insulating material (insulative material 710; fig.7, Par.0054) providing a dielectric barrier between the rack and the rack supports (because 710 is insulative material; thus, it provides a dielectric barrier between the wire mesh heater and the rack supports when the wire mesh heater assembly is installed in the oven cavity as shown in fig.5B); 

    PNG
    media_image3.png
    700
    848
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Luca Fig.2, by adding the teaching of the rack interface insulating assembly, as taught by De Luca Fig.7; because by doing so, the primary conductor 104 and the secondary conductor 210 of the mesh heater assembly 200 (see De Luca fig.2A) can be covered by insulative material in order to provide dielectric barrier between the wire mesh heater and the rack supports; therefore, the rack supports would not be overheated during cooking process, as recognized by De Luca [De Luca, Par.0054].
De Luca Fig.2 in view of De Luca Fig.7 teaches the apparatus as set forth above, but does not teach:
a radio frequency (RF) heating system configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product, 
wherein the solid state electronic components include power amplifier electronics and control electronics configured to control operation of the power amplifier electronics.
Hunter teaches an oven (Hunter figs.1-2) comprising:
a radio frequency (RF) heating system (radio frequency (RF) generator, Hunter Par.0018) [Hunter Par.0018 cited: “The energy application source may be a radio frequency (RF) generator.”] configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product (radio frequency (RF) generator provides RF energy into the cooking cavity using solid state electronic components to heat food product, as indicated by Hunter Par.0017 & Par.0021) [Hunter Par.0021 cited: “Food product placed on a rack or simply on a base of the cooking chamber 2 (e.g., in embodiments where racks are not employed) to be heated at least partially using RF or microwave energy”; Par.0017 cited: “the employment of solid state components to deliver energy into a cooking cavity”] [it is noted that solid state components are electronic because the oven comprises electrical interaction for component circuitry], 
wherein the solid state electronic components include power amplifier electronics (“power amplifiers”, as indicated by Hunter Par.0049) and control electronics (cooking controller 40; as shown in Hunter fig.2 and indicated by Par.0049) configured to control operation of the power amplifier electronics (cooking controller configured to control operation of power amplifier as indicated by Hunter Par.0049) [Hunter Par.0049 cited: “power amplifiers of the transmit array may each be configured to generate between about 250 W to 1 KW of energy and, responsive to control by the cooking controller”] [it is noted that power amplifier and cooking controller are electronic because the oven comprises electrical interaction for component circuitry].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of De Luca Fig.2 in view of De Luca Fig.7, by adding the teaching of radio frequency (RF) heating system using solid state electronic components include power amplifier electronics and control electronics, as taught by Hunter, in order to provide evenly distributed heat inside the oven cavity to cook food; furthermore, the cooking controller can be selectively distribute power to provide radio frequency energy into the respective zones in a selected pattern to effectively brown foods and have evenly distributed heat in various locations inside the oven cavity, as recognized by Hunter [Hunter; Par.0002, 0006-0007].

Regarding claim 2, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack interface insulating assembly comprises a rack insulator (insulative material 710 is rack insulator; fig.7, Par.0054; or as cited and incorporated in the rejection of claim 1 above), 
wherein the rack (wire mesh heater 100, fig.2A) comprises a wire frame (wire mesh heater 100 comprises wire frame as shown in annotated fig.2A below), and 
wherein the rack insulator substantially encloses at least a portion of the wire frame that is proximate to a corresponding one of the rack supports responsive to insertion of the rack into the cooking chamber [the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above) substantially encloses at least a portion of the wire frame (as shown in annotated fig.2A below) that is proximate to a corresponding the rack supports responsive to insertion of the mesh heater assembly 200 into the cooking chamber fig.5B].

    PNG
    media_image4.png
    446
    627
    media_image4.png
    Greyscale


Regarding claim 3, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the rack comprises a wire mesh (wire mesh heater 100 comprises wire mesh as shown in annotated fig.2A below) including longitudinal mesh rods (longitudinal mesh rods as shown in annotated fig.2A below) and transverse mesh rods (transverse mesh rods as shown in annotated fig.2A below) [it is noted that the longitudinal mesh rods and transverse mesh rods as shown in prior art De Luca Fig.2A & Fig.7 are equivalent to the longitudinal mesh rods (712, 716) and transverse mesh rods (714, 718) as shown in the Drawings Fig.7B of the Instant Application; thus, the wire mesh heaters of prior art De Luca Fig.2A & Fig.7 and the rack of instant application are similar apparatuses] that extend between the wire frame (as shown in fig.2A, longitudinal mesh rods and transverse mesh rods extend between the wire frame of wire mesh heater 100).

    PNG
    media_image5.png
    462
    556
    media_image5.png
    Greyscale

However, De Luca Fig.2 does not disclose:
longitudinal mesh rods and transverse mesh rods substantially perpendicular to each other.
De Luca Fig.7 teaches:
longitudinal mesh rods (longitudinal mesh rods as shown in annotated fig.7 below) and transverse mesh rods (transverse mesh rods as shown in annotated fig.7 below) substantially perpendicular to each other (as shown in annotated fig.7, the longitudinal mesh rods and the transverse mesh rods substantially perpendicular to each other).


    PNG
    media_image6.png
    700
    780
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to substitute the De Luca Fig.2 longitudinal mesh rods and transverse mesh rods with the De Luca Fig.7 longitudinal mesh rods and transverse mesh rods because the substitution of one known element for another would yield predictable results of having wire mesh element in order to place food item. MPEP 2143 I (B). 

Regarding claim 4, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack insulator substantially further encloses an end portion of the longitudinal mesh rods [the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above) substantially further encloses an end portion of the longitudinal mesh rods, as can be seen in annotated fig.2A].

Regarding claim 5, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack insulator [the primary conductor 104 and the secondary conductor 210 (as shown in fig.2A) covered by rack insulator (as cited and incorporative in the rejection of claim 1 above)] comprises 
a first body portion (first body portion 202; fig.2A, Par.0039) and a second body portion (second body portion 204; fig.2A, Par.0039), 
the first and second body portions each including joining channels (joining channels as shown in annotated fig.2B below) that align to enable a fastener (fastener 212; fig.2A) to be passed therethrough to join the first and second body portions together (as shown in annotated fig.2A & annotated fig.2B, the first and second body portions each including joining channels that align to enable fastener 212 to be passed therethrough to join the first and second body portions together).

    PNG
    media_image7.png
    464
    569
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    413
    580
    media_image8.png
    Greyscale


Regarding claim 6, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein a tongue-and-groove assembly is disposed on the first or second body portions to provide alignment of the joining channels when the first and second body portions are joined together (as shown in annotated figs.2A & 2B, the first and the second body portions are fitted together, edge to edge; therefore, tongue-and-groove assembly disposed on the first and second body portions to provide alignment of the joining channels when the first and second body portions are joined together).

    PNG
    media_image9.png
    445
    574
    media_image9.png
    Greyscale


Regarding claim 7, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the first body portion includes a first frame reception slot (first frame reception slots of the first body portions, as shown in annotated fig.2A below) that substantially mirrors a second frame reception slot formed in the second body portion (second frame reception slots of the second body portions, as shown in annotated fig.2A below; second frame reception slots are where the primary conductor 104 and the secondary conductor 210 are fitted into, as shown in fig.2A) [the first frame reception slot substantially mirrors the second frame reception slot so that they can be fitted together as shown in fig.2B], and 
wherein each of the first and second reception slots extends substantially parallel to a longitudinal length of the first and second body portions, respectively [as shown in annotated fig.2A below, the first reception slots extend substantially parallel to a longitudinal length of the first body portions 202, and the second reception slots extends substantially parallel to a longitudinal length of the second body portions 204].

    PNG
    media_image10.png
    427
    574
    media_image10.png
    Greyscale

	
Regarding claim 8, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the first and second reception slots bend about 90 degrees at opposing ends of the first and second body portions, respectively (it can be seen in annotated fig.2A below, the first reception slots bend about 90 degrees at the opposing ends of the first body portion 202, and the second reception slots bend about 90 degrees at the opposing ends of the second body portion 204).

    PNG
    media_image11.png
    439
    583
    media_image11.png
    Greyscale


Regarding claim 9, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein rod reception slots are formed in the first body portion (rod reception slots are formed in the first body portions 202 as shown in annotated fig.2A below), the rod reception slots being configured to partially enclose ends of the longitudinal mesh rods (when the first body portions 202 and second body portions 204 are joined together as shown in annotated fig.2B below, rod reception slots partially enclose ends of the longitudinal mesh rods), 

    PNG
    media_image12.png
    456
    550
    media_image12.png
    Greyscale

wherein the rod reception slots (the rod reception slots of the first body portions 202, as shown in annotated fig.2A)  meet a rod support surface of the second body portion (rod support surface of the second body portion 204 is the upper surface of the second body portion 204, as shown in annotated fig.2A below) to form mesh rod channels (mesh rod channels as shown in annotated fig.2B below) [as shown in annotated fig.2A & fig.2B below, the rod reception slots meet the rod support surface of the second body portion 204 to form mesh rod channels].

    PNG
    media_image13.png
    453
    574
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    413
    580
    media_image14.png
    Greyscale


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1) and Hunter (U.S. Pub. No. 2017/0071036 A1), and further in view of Stewart et al. (U.S. Pub. No. 2017/0146246 A1).
Regarding claim 10, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, De Luca also teaches:
wherein the rack interface insulating assembly (rack interface insulating assembly as shown in annotated fig.7 below; as cited and incorporated in the rejection of claim 1) comprises an insulated rack support (insulated rack support 710, as shown in annotated fig.7), the insulated rack support comprising a rack support body (rack support body is the body of insulated rack support 710), which includes the insulating material (710 is insulative material, as indicated by Par.0054). 

    PNG
    media_image15.png
    700
    802
    media_image15.png
    Greyscale

De Luca Fig.2 in view of De Luca Fig.7 and Hunter does not teach:
a metallic mounting bracket that mounts to one of the sidewalls of the cooking chamber.
Stewart teaches an oven rack assembly (oven 128, Stewart fig.13) comprising:
a metallic mounting bracket (mounting bracket as shown in Stewart annotated fig.13 below; mounting bracket is made of steel because as indicated by Stewart Par.0007, oven racks and other oven-related articles are manufactured from steel; therefore, Stewart mounting bracket is metallic mounting bracket) that mounts to one of the sidewalls of the cooking chamber (mounting bracket mounts to one of the sidewalls of the oven 128, as shown in Stewart annotated fig.13 below).

    PNG
    media_image16.png
    543
    734
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart mounting bracket because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the mounting bracket supports as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).
Regarding claim 11, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the mounting bracket (mounting bracket, as shown in Stewart annotated fig.13 below) comprises 
an oven interface portion (oven interface portion, Stewart annotated fig.13 below) that is mounted to the one of the sidewalls of the cooking chamber (as shown in Stewart annotated fig.13 below, the oven interface portion is mounted to one of the sidewalls of the cooking chamber of oven 128) and 
a cantilevered portion that extends substantially perpendicularly away from the oven interface portion (as shown in Stewart annotated fig.13 below, the cantilevered portion extends substantially perpendicularly away from the oven interface portion)
wherein the mounting bracket (mounting bracket, Stewart annotated fig.13 below) further comprises 
a mounting plate (mounting plate, as shown in Stewart annotated fig.13 below) that extends substantially perpendicularly away from a distal end of the cantilevered portion relative to the oven interface portion (it can be seen in Stewart annotated fig.13 below, the mounting plate extends substantially perpendicularly away from the distal end of the cantilevered portion relative to the oven interface portion), and 
wherein the rack support body is attached to the mounting bracket via the mounting plate (as shown in Stewart annotated fig.13 below, the rack support body is attached to the mounting bracket via the mounting plate).

    PNG
    media_image17.png
    612
    737
    media_image17.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly comprising mounting bracket because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly comprising mounting bracket as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 12, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the rack support body (rack support body, as shown in Stewart annotated fig.13 below) comprises 
a sidewall spacer portion (sidewall spacer portion, Stewart annotated fig.13 below) [it is noted that the sidewall spacer portion as shown in prior art Stewart annotated fig.13 below is equivalent to the sidewall spacer portion (824) as shown in the Drawings Fig.9C of the Instant Application; thus, the sidewall spacer portion of prior art Stewart and the sidewall spacer portion of the instant application are similar apparatuses] and 
an insulated support surface (insulated support surface, as shown in Stewart annotated fig.13 below) [it is noted that the Instant Application fails to describe whether “an insulated support surface” is made of insulating material or not (see Specification Objection section above); therefore, for the examination purposes, the insulated support surface is being interpreted as any surfaces that can provide support; it is further noted that the insulated support surface as shown in prior art Stewart annotated fig.13 below is equivalent to the insulated support surface (822) as shown in the Drawings Fig.9C of the Instant Application; thus, the insulated support surface of prior art Stewart and the insulated support surface of the instant application are similar apparatuses] that extends away from the sidewall spacer portion to define a platform on which the rack is enabled to be supported or slid (it can be seen in Stewart annotated fig.13 below, the insulated support surface extends away from the sidewall spacer portion to define a platform on which the rack is enable to be supported and slid).

    PNG
    media_image18.png
    609
    737
    media_image18.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 13, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the sidewall spacer portion extends outwardly from one of the sidewalls of the cooking chamber (as shown in annotated fig.13 below, the sidewall spacer portion extends outwardly from one of the sidewalls of the cooking chamber), and 
the insulated support surface extends substantially perpendicularly away from the sidewall spacer portion to define an L shape (as shown in annotated fig.13 below, the insulated support surface extends substantially perpendicularly away from the sidewall spacer portion to define an L shape).

    PNG
    media_image19.png
    609
    737
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 14, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the insulated support surface terminates at a bumper portion (bumper portion as shown in Stewart annotated fig.13 below; bumper portion is used to stop the rack from sliding pass distal end of mounting bracket when the rack is installed into the cooking chamber) formed at a distal end of the rack support body relative to a door of the oven (as shown in Stewart annotated fig.13 below, the insulated support surface terminates at a bumper portion  formed at distal end of rack support body relative to a door of oven 128).

    PNG
    media_image20.png
    526
    743
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Regarding claim 15, De Luca Fig.2 in view of De Luca Fig.7, Hunter and Stewart teaches the apparatus as set forth above, Stewart also teaches: 
wherein the bumper portion (bumper portion, Stewart annotated fig.13 below) is formed to include a shape (a shape having a curvature, as shown in Stewart annotated fig.13 below) configured to match a curvature of a corner portion of the rack (as shown in Stewart annotated fig.13 below, bumper portion is formed to include the shape having curvature that matches the curvature of the corner portion of the rack).

    PNG
    media_image21.png
    539
    776
    media_image21.png
    Greyscale

It would have been obvious to one of ordinary skill the art before the effective filing date of claimed invention to substitute the De Luca rack supports (see De Luca fig.5, or as cited and incorporated in the rejection of claim 1) with the Stewart rack supports assembly because the substitution of one known element for another would yield predictable results of having rack supports so that the rack can be supported and placed inside the cooking chamber; furthermore, the rack supports assembly as taught by Stewart would also allow the wire mesh/rack to be slid into the oven. MPEP 2143 I (B).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1) and Hunter (U.S. Pub. No. 2017/0071036 A1), and further in view of Schalueck et al. (Pub. No. DE 102017101166 A1).
Regarding claim 16, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, but does not teach:
wherein the insulating material comprises Polyether ether ketone (PEEK).
Schalueck teaches an oven rack assembly (10, Schalueck fig.2) comprising insulating material (6, Schalueck fig.2):
wherein the insulating material (insulating element 6, Schalueck fig.2) comprises Polyether ether ketone (PEEK) [insulating element 6 comprises Polyether ether ketone (PEEK) as indicated by Schalueck – Translated Document Par.0022] [Schalueck – Translated Document Par.0022 cited: “An insulator element made of plastic material is, for example, at least partially made of polyetheretherketone (PEEK)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of De Luca Fig.2 in view of De Luca Fig.7 and Hunter, by adding the teaching of the insulating material comprises Polyether ether ketone (PEEK), as taught by Schalueck, in order to provide dielectric barrier between the wire mesh heater and the rack supports because PEEK has excellent dielectric properties, which means wherever this material is used it will also provide insulation, mechanical, and physical protection; therefore, the rack supports would be protected and would not be overheated during cooking process.

Regarding claim 17, De Luca Fig.2 in view of De Luca Fig.7 and Hunter teaches the apparatus as set forth above, but does not teach:
wherein a thickness of the insulating material is at least about 0.5 cm +/- 0.1 cm.
Schalueck teaches an oven rack assembly (10, Schalueck fig.2) comprising insulating material (6, Schalueck fig.2):
wherein a thickness of the insulating material is at least about 0.5 cm +/- 0.1 cm (Schalueck – Translated Document Par.0020 indicated: “the insulator element has a thickness of at least 3 mm and preferably at least 4 mm and particularly preferably at least 5 mm or more”; therefore; the thickness of insulator element can be 4 mm (0.4 cm), 5 mm (0.5 cm), or more; as indicated by Schalueck, – Translated Document Par.0020) [it is noted that the limitation “0.5 cm +/- 0.1 cm” is in alternative form; therefore, only one of these features were given patentable weight during examination].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of De Luca Fig.2 in view of De Luca Fig.7 and Hunter, by adding the teaching of the thickness of insulating material, as taught by Schalueck, in order to effectively provide dielectric barrier between the wire mesh heater and the rack supports, as well as the cooking chamber; specifically, these particular thicknesses of insulating material, as taught by Schalueck, ensure that an air gap between the wire mesh heater/rack and the cooking chamber is large enough to effectively counteract flashovers, as recognized by Schalueck [Schalueck, Translated Document Par.0020].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over De Luca et al. (Fig.2) (U.S. Pub. No. 2018/0027614 A1) in view of De Luca et al. (Fig.7) (U.S. Pub. No. 2018/0027614 A1).
Regarding claim 18, De Luca Fig.2 discloses a rack insulator (wire mesh heater assembly 200, fig.2A) for an oven (for oven as shown in fig.5B; it is noted that fig.5B is oven cavity including a wire mesh heater assembly disposed therein according to various embodiments, as indicated by Par.0022; therefore, oven cavity in fig.5B includes a mesh heater assembly 200 in Figs.2A-2B)), 
the rack insulator (wire mesh heater assembly 200, fig.2A) being configured to substantially enclose at least a portion of a wire frame or a rack of the oven (wire mesh heater assembly 200 substantially enclose at least a portion of a wire frame as shown in annotated fig.2A below) that is proximate to a corresponding rack support (rack support as shown in annotated fig.2A below) that supports the rack in the oven responsive to insertion of the rack into the oven (as shown in annotated fig.2A below, wire mesh heater assembly 200 substantially enclose at least a portion of a wire frame that is proximate to a corresponding rack support that supports the rack in the oven (oven, fig.5B) responsive to insertion of the rack into the oven (oven, fig.5B)), 

    PNG
    media_image4.png
    446
    627
    media_image4.png
    Greyscale

the rack insulator (wire mesh heater assembly 200, fig.2A) comprising 
a first body portion (first body portions 202, as shown in annotated fig.2A below); and 
a second body portion (second body portions 204, as shown in annotated fig.2A below), 

    PNG
    media_image7.png
    464
    569
    media_image7.png
    Greyscale


wherein the first body portion includes a first frame reception slot (first frame reception slots of the first body portions, as shown in annotated fig.2A below) that substantially mirrors a second frame reception slot formed in the second body portion (second frame reception slots of the second body portions, as shown in annotated fig.2A below; second frame reception slots are where the primary conductor 104 and the secondary conductor 210 are fitted into, as shown in fig.2A) [the first frame reception slot substantially mirrors the second frame reception slot so that they can be fitted together as shown in fig.2B], and 
wherein each of the first and second reception slots extends substantially parallel to a longitudinal length of the first and second body portions, respectively [as shown in annotated fig.2A below, the first reception slots extend substantially parallel to a longitudinal length of the first body portions 202, and the second reception slots extends substantially parallel to a longitudinal length of the second body portions 204].

    PNG
    media_image10.png
    427
    574
    media_image10.png
    Greyscale

De Luca Fig.2 does not disclose:
the rack insulator comprising insulating material.  
De Luca Fig.7 discloses:
the rack insulator (wire mesh heater assembly 700, fig.7) comprising insulating material (insulative material 710, fig.7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Luca Fig.2, by adding the teaching of the rack insulator comprises insulating material, as taught by De Luca Fig.7; because by doing so, the primary conductor 104 and the secondary conductor 210 of the wire mesh heater assembly 200 (see De Luca fig.2A) can be covered by insulative material in order to provide dielectric barrier between the wire mesh heater and the rack supports; therefore, the rack supports would not be overheated during cooking process, as recognized by De Luca [De Luca, Par.0054].

Regarding claim 19, De Luca Fig.2 in view of De Luca Fig.7 teaches the apparatus as set forth above, De Luca Fig.2 also discloses:
wherein the first and second reception slots bend about 90 degrees at opposing ends of the first and second body portions, respectively (as shown in annotated fig.2A below, the first reception slots bend about 90 degrees at the opposing ends of the first body portion 202, and the second reception slots bend about 90 degrees at the opposing ends of the second body portion 204)

    PNG
    media_image11.png
    439
    583
    media_image11.png
    Greyscale


Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (U.S. Pub. No. 2017/0146246 A1) in view of Dengler et al. (Pub. No. DE 102013214852 A1).
Regarding claim 20, Stewart discloses an insulated rack support (rack support, as shown in Stewart annotated fig.13 below) for an oven (for oven 128, Stewart fig.13), the insulated rack support comprising: 
a rack support body (rack support body (i.e., body of the rack support), as shown in Stewart annotated fig.13 below), and 
a metallic mounting bracket (mounting bracket as shown in Stewart annotated fig.13 below; mounting bracket is made of steel because as indicated by Stewart Par.0007, oven racks and other oven-related articles are manufactured from steel; therefore, Stewart mounting bracket is metallic mounting bracket) that mounts to a sidewall of the oven (mounting bracket mounts to a sidewall of the oven 128, as shown in Stewart annotated fig.13 below), 
wherein the rack support body is attachable to the mounting bracket (as shown in Stewart annotated fig.13 below, the rack support body is attachable to the mounting bracket), 
wherein the rack support body (rack support body, Stewart annotated fig.13 below) comprises 
a sidewall spacer portion (sidewall spacer portion, Stewart annotated fig.13 below) [it is noted that the sidewall spacer portion as shown in prior art Stewart annotated fig.13 below is equivalent to the sidewall spacer portion (824) as shown in the Drawings Fig.9C of the Instant Application; thus, the sidewall spacer portion of prior art Stewart and the sidewall spacer portion of the instant application are similar apparatuses] and 
an insulated support surface (insulated support surface, as shown in Stewart annotated fig.13 below) [it is noted that the Instant Application fails to describe whether “an insulated support surface” is made of insulating material or not (see Specification Objection section above); therefore, for the examination purposes, the insulated support surface is being interpreted as any surfaces that can provide support; it is further noted that the insulated support surface as shown in prior art Stewart annotated fig.13 below is equivalent to the insulated support surface (822) as shown in the Drawings Fig.9C of the Instant Application; thus, the insulated support surface of prior art Stewart and the insulated support surface of the instant application are similar apparatuses] that extends away from the sidewall spacer portion to define a platform on which the rack is enabled to be supported or slid (it can be seen in Stewart annotated fig.13 below, the insulated support surface extends away from the sidewall spacer portion to define a platform on which the rack is enable to be supported and slid), and 

    PNG
    media_image22.png
    609
    1003
    media_image22.png
    Greyscale


wherein the insulated support surface terminates at a bumper portion (bumper portion as shown in Stewart annotated fig.13 below; bumper portion is used to stop the rack from sliding pass distal end of mounting bracket when the rack is installed into the cooking chamber) formed at a distal end of the rack support body relative to a door of the oven (as shown in Stewart annotated fig.13 below, the insulated support surface terminates at the bumper portion  formed at distal end of rack support body relative to a door of oven 128), 

    PNG
    media_image20.png
    526
    743
    media_image20.png
    Greyscale

the bumper portion (bumper portion, Stewart annotated fig.13 below) being formed to include a shape (a shape having a curvature, as shown in Stewart annotated fig.13 below) configured to match a curvature of a corner portion of the rack (as shown in Stewart annotated fig.13 below, bumper portion is formed to include the shape having curvature that matches the curvature of the corner portion of the rack).

    PNG
    media_image21.png
    539
    776
    media_image21.png
    Greyscale

Stewart does not disclose:
the rack support body comprising insulating material.
Dengler teaches a rack support (17, fig.12) for oven comprising:
the rack support body (pull-out element 18, fig.12) comprising insulating material (pull-out element 18 is made of an electrically insulating material, as indicated by Dengler Abstract) [Dengler, Translated Abstract cited: “the pull-out element (18) is made of an electrically insulating material”].

    PNG
    media_image23.png
    730
    668
    media_image23.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stewart, by adding the teaching of the rack support body comprising insulating material, as taught by Dengler, in order to provide dielectric barrier between the wire mesh heater and the rack supports, as well as the cooking chamber; therefore, the rack supports would be protected and would not be overheated during cooking process, as recognized by Dengler [Dengler, Par.0009].

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Celik et al. (U.S. Pub. No. 2018/0288835 A1) discloses a cooking appliance comprising an electrically insulating material to keep the respective side wire rack at an electrical discharge safe distance from the side wall of the chamber.
Linton et al. (U.S. Pub. No. 2013/0119053 A1) discloses a multiple-tier baking oven rack for an oven that is enabled to cook using radio frequency (RF).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761